Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 3. The chair positioning system of claim 2, wherein: the controller is configured to toggle between a plurality of modes, one of the modes comprising a barber stylist mode, wherein the stylist chair positions a barber and the customer chair positions a customer receiving a haircut service.
Claim 5. The chair positioning system of claim 3, wherein: one of the modes of the plurality of modes comprises a dental mode having relative positioning distinct from the barber stylist mode, wherein the stylist chair position a dentist and the customer chair positions a patient receiving a dental service.
Claim 6. The chair positioning system of claim 1, wherein: the branch member rotatably connects to the rigid trunk member to provide the circular range of at least 180 degrees for the stylist chair relative to the customer chair from a center point directly behind the stylist chair.
Claim 7. The chair positioning system of claim 1, wherein: the rigid trunk comprises a pump to power movements of the customer chair up and down.
Claim 9. The chair position system of  claim 1, wherein the customer chair comprises a pair of armrest, a foot rest and head rest.

10. (New) The chair positioning system of claim 1, wherein the reinforced comprises a ring and member is reinforced and shaped for attachment of the rigid branch member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768.  The examiner can normally be reached on 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ISLAM/               Primary Examiner, Art Unit 3636